DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15, 2022 was considered by Examiner.


Allowable Subject Matter
Claims 1-7, 9-11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 
Claim 1 is allowable because it was amended to include the subject matter of previous claim 12. Previous claim 12 was allowable because the prior art did not teach: wherein the field limit region is formed to be shallower than the second column region (the prior art teaches the field limit region, p-columns in 120, are the same depth as the second column region, p-columns in at least 22f).
Regarding claim 13,
Claim 13 is allowable because it too included subject matter from previous claim 12.
Regarding claim 20, 
Claim 20 is allowable because it too included subject matter from previous claim 12.
Regarding claim 21,
Claim 21 is allowable because it was amended to include the subject matter of previous claim 7. Previous claim 7 was allowable because the prior art did not teach: wherein the field effect transistor structure (Gate and area below it) is in a region outside of the second conductivity type low resistance region (p+/p). This is because the p+/p region make up the source of the field effect transistor structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822